Order filed September 28, 2017




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-17-00348-CV
                                  ____________

          GILCHRIST COMMUNITY ASSOCIATION, Appellant

                                         V.

               COUNTY OF GALVESTON, TEXAS, Appellee


                On Appeal from the County Court at Law No 2
                          Galveston County, Texas
                     Trial Court Cause No. CV-0076026

                                  ORDER

      Our review has determined that relevant items have been omitted from the
clerk’s record. See Tex. R. App. P. 34.5(c). The record does not contain an Order
signed July 21, 2017 and Agreed Final Judgment signed August 21, 2017.

      The Galveston County Clerk is directed to file a supplemental clerk’s record
on or before October 13, 2017, containing an Order signed July 21, 2017 and Agreed
Final Judgment signed August 21, 2017.
      If the omitted items are not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
items are not a part of the case file.



                                  PER CURIAM